UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 08-1345 (RMC)
                                                )
8 GILCREASE LANE, QUINCY                        )
FLORIDA 32351, et al.,                          )
                                                )
                Defendants.                     )
                                                )


                                   MEMORANDUM OPINION

                In this civil forfeiture action, various movants have filed motions styled, “Motion to

Intervene and Petition to Return Wrongfully Confiscated Funds.” These movants seek the return to

them of funds seized from bank accounts that were, before their seizure, under the control of

operators of Ad Surf Daily (“ASD”) and Golden Panda Ad Builder (“GP”). The Government alleges

that ASD and GP were internet Ponzi schemes that defrauded over 100,000 people. Movants here

are not the first to attempt to intervene in this case and seek the return of funds. The Court addressed

previous motions to intervene in a July 16, 2009, Memorandum Opinion, wherein it found that the

motions to intervene must be denied because the movants did not have a cognizable interest in the

defendant properties, and therefore did not have standing to contest this forfeiture action. See Dkt.

# 72; 18 U.S.C. § 983(d)(6)(B)(I) (“the term ‘owner’ does not include (i) a person with only a

general unsecured interest in, or claim against, the property or estate of another . . . .”).

                The movants here are in the same position. Accordingly, for the reasons set forth in

the Court’s July 16, 2009, Memorandum Opinion [Dkt. # 72], the motions to intervene and petition
to return wrongfully confiscated funds by Jacqueline Poggioreale, Joseph Poggioreale, Lisa Koehler,

Carol L. Rose, Bruce Disner, Pablo G. Camus, Todd C. Disner, Georgette Stille, Alfredo Perez-

Cappelli, and Gallagher and Sons, Inc. [Dkt. ## 84-88 and 90-94] will be denied. A memorializing

order accompanies this Memorandum Opinion.



Date: August 31, 2009                                                /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                -2-